     Case 8:20-cv-00422-DOC-KES Document 35 Filed 11/16/20 Page 1 of 2 Page ID #:330




 1    Rachel E. Kaufman (CSB# 259353)
      rachel@kaufmanpa.com
 2    KAUFMAN P.A.
 3    400 NW 26th Street
      Miami, FL 33127
 4    Telephone: (305) 469-5881
 5
      Attorney for Plaintiff and all others similarly situated
 6

 7

 8                   IN THE UNITED STATES DISTRICT COURT
 9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

10      JACOB BENNETT, individually and               Case No. 8:20-cv-00422-DOC-KES
11      on behalf of all others similarly situated,
                                                      STIPULATION OF DISMISSAL
12                   Plaintiff,
13                                                    Honorable David O. Carter
        v.
14

15      SETSCHEDULE INC., a Delaware
        corporation,
16

17                   Defendant.

18

19           PLEASE TAKE NOTICE that Plaintiff Jacob Bennett and Defendant
20
      SetSchedule Inc. hereby stipulate to the dismissal of this action with prejudice as to
21
      Plaintiff’s individual claims and without prejudice as to any other member of the
22

23
      putative class’s right to bring claims, with each party to bear its own attorneys’ fees

24    and costs.
25           So Stipulated.
26

27

28
 Case 8:20-cv-00422-DOC-KES Document 35 Filed 11/16/20 Page 2 of 2 Page ID #:331




 1                                           Respectfully submitted,

 2 Dated: November 16, 2020                  By: /s/ Rachel E. Kaufman
 3                                               Rachel E. Kaufman
                                                 rachel@kaufmanpa.com
 4                                               KAUFMAN P.A.
 5                                               400 NW 26th Street
                                                 Miami, FL 33127
 6                                               Telephone: (305) 469-5881
 7
                                             Attorney for Plaintiff and the putative Class
 8

 9
     Dated: November 16, 2020                By: /s/ Stephen D. Weisskopf
10                                              Stephen D. Weisskopf
                                                sweisskopf@levatolaw.com
11
                                                LEVATOLAW, LLP
12                                              2029 Century Park East, Suite 420
                                                Los Angeles, CA 91423
13
                                                Telephone: (310) 734-2026
14
                                             Counsel for Defendant
15

16

17
             ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(2)(i)
18
           Pursuant to Local Rule 5-4.3.4(2)(i), I, Rachel Kaufman, attest that all other
19
     signatories listed and on whose behalf the filing is submitted concur in this filing’s
20
     content and have authorized this filing.
21

22

23                                      By: /s/ Rachel E. Kaufman
                                            Rachel E. Kaufman
24

25

26

27
                                                2
28 Stipulation of Dismissal
     Case No. 8:20-cv-00422-DOC-KES
